Exhibit 10.1

 

--------------------------------------------------------------------------------

 

CV THERAPEUTICS, INC.

(a Delaware corporation)

 

$125,000,000

2¾% Senior Subordinated Convertible Notes due 2012

 

PURCHASE AGREEMENT

 

Dated: May 12, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.    Representations and Warranties by the Company    2

(a)

   Representations and Warranties    2

(b)

   Officer’s Certificates    9 SECTION 2.    Sale and Delivery to Initial
Purchaser; Closing    10

(a)

   Initial Securities    10

(b)

   Option Securities    10

(c)

   Delivery and Payment    10

(d)

   Denominations; Registration    11 SECTION 3.    Covenants of the Company   
11 SECTION 4.    Payment of Expenses    13

(a)

   Expenses    13

(b)

   Termination of Agreement    13 SECTION 5.    Conditions of Initial
Purchasers’ Obligations    13

(a)

   Opinion of Counsel for Company    13

(b)

   Opinions of General Counsel for Company    14

(c)

   Opinion of Counsel for Initial Purchasers    14

(d)

   Officers’ Certificate    14

(e)

   Accountant’s Comfort Letter    14

(f)

   Bring-down Comfort Letter    14

(g)

   PORTAL    14

(h)

   Lock-Up Agreements    14

(i)

   Maintenance of Rating    14

(j)

   Conditions to Purchase of Option Securities    15

(k)

   Additional Documents    15

(l)

   Termination of Agreement    15 SECTION 6.    Subsequent Offers and Resales of
the Securities    16

(a)

   Offer and Sale Procedures    16

(b)

   Covenants of the Company    17

(c)

   Initial Purchase Representations and Warranties    17 SECTION 7.   
Indemnification    18

(a)

   Indemnification of Initial Purchasers    18

(b)

   Indemnification of Company    19

(c)

   Actions against Parties; Notification    19

(d)

   Settlement without Consent if Failure to Reimburse    19 SECTION 8.   
Contribution    19 SECTION 9.    Representations, Warranties and Agreements to
Survive    20

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 10.    Termination of Agreement    21

(a)

   Termination; General    21

(b)

   Liabilities    21 SECTION 11.    Default by One or More of the Initial
Purchasers    21 SECTION 12.    Notices    22 SECTION 13.    Parties    22
SECTION 14.    GOVERNING LAW    22 SECTION 15.    TIME    22 SECTION 16.   
Counterparts    22 SECTION 17.    Effect of Headings    22

 

SCHEDULES     

Schedule A — Initial Purchasers

   Sch A-1

Schedule B — Pricing Information

   Sch B-1 EXHIBITS     

Exhibit A — Form of Registration Rights Agreement

   A-1

Exhibit B — Form of Opinion of Company’s Counsel

   B-1

Exhibit C-1 — Form of Opinion of Company’s General Counsel

   C-1-1

Exhibit C-2 — Form of Opinion of Company’s General Counsel

   C-2-1

Exhibit D — Form of Lock-Up Agreement

   D-1

 

- ii -



--------------------------------------------------------------------------------

CV THERAPEUTICS, INC.

(a Delaware corporation)

 

$125,000,000

2¾% Senior Subordinated Convertible Notes due 2012

 

PURCHASE AGREEMENT

 

May 12, 2004

 

MERRILL LYNCH & CO.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

First Albany Capital Inc.

J.P. Morgan Securities Inc.

Needham & Company, Inc.

Piper Jaffray & Co.

SG Cowen & Co., LLC

c/o Merrill Lynch & Co.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

4 World Financial Center

New York, New York 10080

 

Ladies and Gentlemen:

 

CV Therapeutics, Inc., a Delaware corporation (the “Company”), confirms its
agreement with Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”) and each of the other Initial Purchasers named in
Schedule A hereto (collectively, the “Initial Purchasers”, which term shall also
include any initial purchaser substituted as hereinafter provided in Section 11
hereof) with respect to the issue and sale by the Company and the purchase by
the Initial Purchasers, acting severally and not jointly, of the respective
principal amounts set forth in said Schedule A, of $125,000,000 aggregate
principal amount of the Company’s 2¾% Senior Subordinated Convertible Notes due
2012 (the “Notes”), and with respect to the grant by the Company to the Initial
Purchasers, acting severally and not jointly, of the option described in Section
2(b) hereof to purchase all or any part of an additional $25,000,000 aggregate
principal amount of Notes. The aforesaid $125,000,000 principal amount of Notes
(the “Initial Securities”) to be purchased by the Initial Purchasers and all or
any part of the $25,000,000 principal amount of Notes subject to the option
described in Section 2(b) hereof (the “Option Securities”) are hereinafter
called, collectively, the “Securities.” The Securities are to be issued pursuant
to an indenture (the “Indenture”), to be dated as of the Closing Time (as
defined below) between the Company and Wells Fargo Bank, N.A., as trustee (the
“Trustee”). Securities issued in book-entry form will be issued to Cede & Co. as
nominee of The Depository Trust Company (“DTC”) pursuant to a letter agreement,
to be dated as of the Closing Time (as defined in Section 2(c)) (the “DTC
Agreement”), among the Company, the Trustee and DTC.

 

The Securities are convertible into shares (the “Shares”) of common stock of the
Company (the “Common Stock”) in accordance with the terms of the Securities and
the Indenture, at the initial conversion price specified in Schedule B hereto.

 



--------------------------------------------------------------------------------

The holders of Securities will be entitled to the benefits of a Registration
Rights Agreement, substantially in the form attached hereto as Exhibit A with
such changes as shall be agreed to by the parties hereto (the “Registration
Rights Agreement”), pursuant to which the Company will file and use its
reasonable efforts to have declared effective a registration statement with the
Securities and Exchange Commission (the “Commission”) registering resales of the
Securities and the shares of Common Stock issuable upon conversion thereof under
the Securities Act of 1933, as amended (the “1933 Act”).

 

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) in accordance with the provisions of this Agreement. The Securities
are to be offered and sold through the Initial Purchasers without being
registered under the 1933 Act, in reliance upon exemptions therefrom. Pursuant
to the terms of the Securities and the Indenture, investors that acquire
Securities may only resell or otherwise transfer such Securities if such
Securities are hereafter registered under the 1933 Act or if an exemption from
the registration requirements of the 1933 Act is available (including the
exemption afforded by Rule 144A (“Rule 144A”) of the rules and regulations
promulgated under the 1933 Act by the Commission).

 

The Company has prepared and delivered to each Initial Purchaser an electronic
copy of a preliminary offering memorandum dated May 11, 2004 (the “Preliminary
Offering Memorandum”) and has prepared and will deliver to each Initial
Purchaser, no later than the second day after the date hereof, copies of a final
offering memorandum dated May 12, 2004 (the “Final Offering Memorandum”), each
for use by such Initial Purchaser in connection with its solicitation of
purchases of, or offering of, the Securities. “Offering Memorandum” means, with
respect to any date or time referred to in this Agreement, the most recent
offering memorandum (whether the Preliminary Offering Memorandum or the Final
Offering Memorandum, or any amendment or supplement to either such document),
and references to Preliminary Offering Memorandum, Final Offering Memorandum and
Offering Memorandum shall be deemed to include all exhibits thereto and any
documents incorporated therein by reference, which have been prepared and
delivered by the Company to the Initial Purchasers in connection with their
solicitation of purchases of, or offering of, the Securities.

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to include all
such financial statements and schedules and other information which are
incorporated by reference in the Offering Memorandum; and all references in this
Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934, as amended (the “1934 Act”) which is incorporated by
reference in the Offering Memorandum.

 

SECTION 1. Representations and Warranties by the Company.

 

(a) Representations and Warranties. The Company represents and warrants to each
Initial Purchaser and agrees with each Initial Purchaser, as follows:

 

(i) The Preliminary Offering Memorandum, at the date thereof, did not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. At the date and time of the
execution of this Agreement (the “Execution Time”), on the Closing Time and on
any Date of Delivery (as defined in Section 2(b)), the Final Offering Memorandum
did not, and will not (and any amendment or supplement thereto, at the date
thereof, at the Closing Time and on any Date of Delivery, will not), contain any
untrue statement of a material

 

- 2 -



--------------------------------------------------------------------------------

fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Company makes no representation or
warranty as to the information contained in or omitted from the Preliminary
Offering Memorandum or the Final Offering Memorandum, or any amendment or
supplement thereto, in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchasers
through Merrill Lynch specifically for inclusion therein.

 

(ii) The documents incorporated or deemed to be incorporated by reference in the
Offering Memorandum at the time they were or hereafter are filed with the
Commission complied and will comply in all material respects with the
requirements of the 1934 Act and the rules and regulations of the Commission
thereunder, and, when read together with the other information in the Offering
Memorandum, at the date of the Offering Memorandum and at the Closing Time, did
not and will not include an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

(iii) Neither the Company, nor any of its Affiliates (as defined below), nor any
person acting on its or their behalf (other than the Initial Purchasers, as to
which the Company makes no representation) has, directly or indirectly, made
offers or sales of any security, or solicited offers to buy any security, under
circumstances that would require the registration of the Securities under the
Act. The term “Affiliates” as used in this Purchase Agreement shall have the
meaning specified in Rule 501(b) of Regulation D.

 

(iv) Neither the Company, nor any of its Affiliates, nor any person acting on
its or their behalf (other than the Initial Purchasers, as to which the Company
makes no representation) has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with any
offer or sale of the Securities in the United States.

 

(v) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Act.

 

(vi) Subject to compliance by the Initial Purchasers with the representations
and warranties and the procedures set forth in Section 6 hereof, it is not
necessary in connection with the offer, sale and delivery of the offered
Securities to the Initial Purchasers and to each Subsequent Purchaser in the
manner contemplated by this Agreement and the Offering Memorandum to register
the Securities under the 1933 Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended (the “1939 Act”).

 

(vii) The Company expects that the Securities will be designated PORTAL-eligible
securities by the NASD’s PORTAL MARKET prior to the Closing Time in accordance
with the rules and regulations of the NASD.

 

(viii) The Company is subject to and in full compliance with the reporting
requirements of Section 13 or Section 15(d) of the 1934 Act.

 

(ix) The Company has not paid or agreed to pay to any person any compensation
for soliciting another to purchase any Securities (except as contemplated by
this Agreement).

 

- 3 -



--------------------------------------------------------------------------------

(x) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of its jurisdiction of
incorporation, is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which its ownership or lease of
property or the conduct of its business requires such qualification, and has all
power and authority necessary to own or hold its properties and to conduct the
business in which it is engaged, except where the failure to so qualify or have
such power or authority would not have, singularly or in the aggregate, a
material adverse effect on the condition (financial or otherwise), results of
operations, business or prospects of the Company (a “Material Adverse Effect”).
Except for CV Therapeutics Europe Limited, the Company’s wholly-owned
subsidiary, the Company does not own or control, directly or indirectly, any
corporations, associations or other entities. The Company does not have any
“significant subsidiaries” (as that term is defined in Rule 1-02 of Regulation
S-X promulgated under the 1933 Act).

 

(xi) The Company’s authorized equity capitalization is as set forth in the Final
Offering Memorandum and the Common Stock conforms in all material respects to
the description thereof contained in the Final Offering Memorandum; all of the
issued shares of capital stock of the Company have been duly and validly
authorized and issued, are fully paid and nonassessable and conform to the
description thereof contained in the Final Offering Memorandum; the Shares
initially issuable upon conversion of the Securities have been duly and validly
authorized and, when issued upon conversion in accordance with the terms of the
Securities and the Indenture, will be validly issued, fully paid and
nonassessable; the Board of Directors of the Company or a duly constituted
committee thereof has duly and validly adopted resolutions reserving such Shares
for issuance upon conversion; and, except as set forth in the Final Offering
Memorandum, no options, warrants, or other rights to purchase, agreements or
other obligations to issue, or rights to convert any obligations into or
exchange any securities for shares of capital stock or ownership interest in the
Company are outstanding.

 

(xii) This Agreement has been duly authorized, executed and delivered by the
Company; the Indenture has been duly authorized and, assuming due authorization,
execution and delivery thereof by the Trustee, when executed and delivered by
the Company, will constitute a legal, valid and binding instrument enforceable
against the Company in accordance with its terms (subject, as to the enforcement
of remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity); the Securities have been duly authorized, and,
when executed and authenticated in accordance with the provisions of the
Indenture and delivered to and paid for by the Initial Purchasers, will have
been duly executed and delivered by the Company and will constitute legal, valid
and binding obligations of the Company, entitled to the benefits of the
Indenture and enforceable against the Company in accordance with their terms
(subject, as to the enforcement of remedies, to applicable bankruptcy,
insolvency, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity); the Registration
Rights Agreement has been duly authorized and, when executed and delivered by
the Company, will constitute a legal, valid and binding instrument enforceable
against the Company in accordance with its terms (subject, as to the enforcement
of remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity); and the Escrow Agreement has been duly
authorized and, when executed and delivered by the Company, will constitute a
legal, valid and binding instrument enforceable against the Company in
accordance with its terms (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity).

 

- 4 -



--------------------------------------------------------------------------------

(xiii) The Securities and the Indenture will conform in all material respects to
the respective statements relating thereto contained in the Offering Memorandum
and will be in substantially the respective forms last delivered to the Initial
Purchasers prior to the date of this Agreement.

 

(xiv) The execution, delivery and performance of this Agreement by the Company
and the consummation of the transactions contemplated hereby will not conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of the property or assets of the
Company is subject, nor will such actions result in any violation of the
provisions of the charter or by-laws of the Company or any statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its properties or assets.

 

(xv) Ernst & Young LLP, who have expressed their opinions on the audited
financial statements and related schedules incorporated by reference in the
Final Offering Memorandum, are independent public accountants as required by the
1933 Act.

 

(xvi) The financial statements, together with the related notes and schedules
incorporated by reference in the Final Offering Memorandum, fairly present the
financial position and the results of operations and changes in financial
position of the Company at the respective dates or for the respective periods
therein specified. Such statements and related notes and schedules have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis except as may be set forth in the Final Offering Memorandum.

 

(xvii) The Company has not sustained, since the date of the latest audited
financial statements included or incorporated by reference in the Final Offering
Memorandum, any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Final Offering Memorandum; and, since
such date, there has not been any material change in the capital stock or
long-term debt of the Company or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the business,
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company (a “Material Adverse Change”), otherwise than as
set forth or contemplated in the Final Offering Memorandum.

 

(xviii) Except as set forth in the Final Offering Memorandum, there is no legal
or governmental proceeding pending to which the Company is a party or of which
any property or assets of the Company is the subject which, singularly or in the
aggregate, if determined adversely to the Company, might have a Material Adverse
Effect or would prevent or adversely affect the ability of the Company to
perform its obligations under this Agreement; and to the best of the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.

 

(xix) The Company (i) is not in violation of its charter or by-laws, (ii) is not
in default in any respect, and no event has occurred which, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which it is a party or by which it is bound or to which any of its property or
assets is subject and (iii) is not in violation in any respect of any law,
ordinance, governmental

 

- 5 -



--------------------------------------------------------------------------------

rule, regulation or court decree to which it or its property or assets may be
subject except, with respect to clauses (ii) and (iii), any violations or
defaults which, singularly or in the aggregate, would not have a Material
Adverse Effect.

 

(xx) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any court or governmental authority or
agency is necessary or required for the performance by the Company of its
obligations hereunder, in connection with the offering, issuance or sale of the
Securities hereunder or the consummation of the transactions contemplated by
this Agreement or for the due execution, delivery or performance of the
Indenture by the Company, except as may be required under the state securities
or blue sky laws of any jurisdiction in connection with the purchase and
distribution of the Securities and any such other approvals as have been already
obtained.

 

(xxi) The Company possesses such permits, licenses, approvals, consents and
other authorizations (including licenses, pharmacy licenses, accreditation and
other similar documentation or approvals of any local health departments)
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies, including, without
limitation, the United States Food and Drug Administration (“FDA”), necessary to
conduct the business now operated by it; the Company is in compliance with the
terms and conditions of all such Governmental Licenses and all applicable FDA
rules and regulations, guidelines and policies, except where the failure so to
comply could not reasonably be expected to, singularly or in the aggregate,
result in a Material Adverse Effect; all of the Governmental Licenses are valid
and in full force and effect, except where the invalidity of such Governmental
Licenses or the failure of such Governmental Licenses to be in full force and
effect could not reasonably be expected to result in a Material Adverse Effect;
and the Company has not received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses which, singularly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, could reasonably be expected to result in a Material Adverse Effect.

 

(xxii) The Company owns or possesses adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property, including, without limitation, all of the intellectual property
described in the Final Offering Memorandum as being owned or licensed by the
Company (collectively, “Intellectual Property”), necessary to carry on the
business now operated by it. Except as set forth in the Final Offering
Memorandum (exclusive of any amendments thereto after the date hereof), no valid
U.S. patent is, or to the knowledge of the Company would be, infringed by the
activities of the Company in the manufacture, use, offer for sale or sale of any
product or component thereof as described in the Final Offering Memorandum. The
patent applications (the “Patent Applications”) filed by or on behalf of the
Company described in the Final Offering Memorandum have been properly prepared
and filed on behalf of the Company; except as set forth in the Final Offering
Memorandum (exclusive of any amendments thereto after the date hereof) each of
the Patent Applications and patents (the “Patents”) described in the Final
Offering Memorandum is assigned or licensed to the Company, and, except as set
forth in the Final Offering Memorandum (exclusive of any amendments thereto
after the date hereof), to the knowledge of the Company, no other entity or
individual has any right or claim in any Patent, Patent Application or any
patent to be issued therefrom and each of the Patent Applications discloses
potentially patentable subject matter. There are no actions, suits or judicial
proceedings pending relating to patents or proprietary information to which the
Company is a party or of which any property of the Company is subject and the
Company has not received any notice and is not otherwise aware of any
infringement of or conflict with asserted

 

- 6 -



--------------------------------------------------------------------------------

rights of others with respect to any Intellectual Property or of any facts or
circumstances which could render any Intellectual Property invalid or inadequate
to protect the interest of the Company therein, and which infringement or
conflict (if the subject of any unfavorable decision, ruling or finding) or
invalidity or inadequacy, singly or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

 

(xxiii) The human clinical trials conducted by the Company or in which the
Company has participated relating to ranolazine, regadenoson and tecadenoson and
that are described in the Final Offering Memorandum, or the results of which are
referred to in the Final Offering Memorandum, if any, are the only human
clinical trials currently being conducted by or on behalf of the Company, and,
to the best of the Company’s knowledge, such studies and tests were and, if
still pending, are being, conducted in accordance with experimental protocols,
procedures and controls pursuant to accepted professional scientific standards;
the descriptions of the results of such studies, tests and trials contained in
the Final Offering Memorandum, if any, are accurate and complete in all material
respects. The Company has no knowledge of any other studies or tests, the
results of which call into question the results of the clinical trials described
in the Final Offering Memorandum. The Company has not received any notices or
correspondence from the FDA or any other governmental agency requiring the
termination, suspension or modification of any clinical trials conducted by, or
on behalf of, the Company or in which the Company has participated that are
described in the Final Offering Memorandum, if any, or the results of which are
referred to in the Final Offering Memorandum. All human clinical trials
previously conducted by or on behalf of the Company while conducted by or on
behalf of the Company, were conducted in accordance with experimental protocols,
procedures and controls pursuant to accepted professional scientific standards;
the descriptions of the results of such studies, tests and trials contained in
the Final Offering Memorandum, if any, are accurate and complete in all material
respects.

 

(xxiv) The Company is not and, after giving effect to the offering of the
Securities and the application of the proceeds thereof as described in the Final
Offering Memorandum, will not become an “investment company” within the meaning
of the Investment Company Act of 1940, as amended (the “Investment Company Act”)
and the rules and regulations of the Commission thereunder.

 

(xxv) Neither the Company nor any of its officers, directors or Affiliates has
taken or will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company, or which
caused or resulted in, or which might in the future reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company.

 

(xxvi) The Company has good and marketable title in fee simple to, or has valid
rights to lease or otherwise use, all items of real or personal property which
are material to the business of the Company, in each case free and clear of all
liens, encumbrances, claims and defects that may result in a Material Adverse
Effect.

 

(xxvii) No labor disturbance by the employees of the Company exists or, to the
best of the Company’s knowledge, is imminent which might be expected to have a
Material Adverse Effect. The Company is not aware that any key employee or
significant group of employees of the Company plans to terminate employment with
the Company.

 

(xxviii) No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published

 

- 7 -



--------------------------------------------------------------------------------

interpretations thereunder (“ERISA”), or Section 4975 of the Internal Revenue
Code of 1986, as amended from time to time (the “Code”)) or “accumulated funding
deficiency” (as defined in Section 302 of ERISA) or any of the events set forth
in Section 4043(b) of ERISA (other than events with respect to which the 30-day
notice requirement under Section 4043 of ERISA has been waived) has occurred
with respect to any employee benefit plan which could have a Material Adverse
Effect; each employee benefit plan is in compliance in all material respects
with applicable law, including ERISA and the Code; the Company has not incurred
and does not expect to incur liability under Title IV of ERISA with respect to
the termination of, or withdrawal from, any “pension plan”; and each “pension
plan” (as defined in ERISA) for which the Company would have any liability that
is intended to be qualified under Section 401(a) of the Code is so qualified in
all material respects and nothing has occurred, whether by action or by failure
to act, which could cause the loss of such qualifications.

 

(xxix) There has been no storage, generation, transportation, handling,
treatment, disposal, discharge, emission, or other release of any kind of toxic
or other wastes or other hazardous substances by, due to, or caused by the
Company (or, to the best of the Company’s knowledge, any other entity for whose
acts or omissions the Company is or may be liable) upon any of the property now
or previously owned or leased by the Company, or upon any other property, in
violation of any statute or any ordinance, rule, regulation, order, judgment,
decree or permit or which would, under any statute or any ordinance, rule
(including rule of common law), regulation, order, judgment, decree or permit,
give rise to any liability, except for any violation or liability which would
not have, singularly or in the aggregate with all such violations and
liabilities, a Material Adverse Effect; there has been no disposal, discharge,
emission or other release of any kind onto such property or into the environment
surrounding such property of any toxic or other wastes or other hazardous
substances with respect to which the Company has knowledge, except for any such
disposal, discharge, emission, or other release of any kind which would not
have, singularly or in the aggregate with all such discharges and other
releases, a Material Adverse Effect.

 

(xxx) The Company (i) has filed all necessary federal, state and foreign income
and franchise tax returns or has duly requested extensions thereof, (ii) has
paid all federal, state, local and foreign taxes due and payable for which it is
liable, except to the extent that any such taxes are being contested in good
faith and by appropriate proceedings, and (iii) does not have any tax deficiency
or claims outstanding or assessed or, to the best of the Company’s knowledge,
proposed against it which, in each of the cases described in clauses (i), (ii)
and (iii), could reasonably be expected to have a Material Adverse Effect.

 

(xxxi) The Common Stock is registered pursuant to Section 12(g) of the 1934 Act
and is listed on the Nasdaq National Market, and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the 1934 Act or delisting the Common Stock from the
Nasdaq National Market, nor has the Company received any notification that the
Commission or the NASD is contemplating terminating such registration or
listing.

 

(xxxii) The Company carries, or is covered by, insurance in such amounts and
covering such risks as is adequate for the conduct of its businesses and the
value of its properties and as is customary for companies engaged in similar
businesses in similar industries.

 

(xxxiii) The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to

 

- 8 -



--------------------------------------------------------------------------------

permit preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(xxxiv) The minute books of the Company have been made available to the Initial
Purchasers and counsel for the Initial Purchasers, and such books (i) contain a
complete summary of all meetings and actions of the directors and stockholders
of the Company since the time of its respective incorporation through the date
of the latest meeting and action, and (ii) accurately in all material respects
reflect all transactions referred to in such minutes.

 

(xxxv) No relationship, direct or indirect, exists between or among the Company
on the one hand, and the directors, officers, stockholders, customers or
suppliers of the Company on the other hand, which is required to be described in
the Final Offering Memorandum and which is not so described.

 

(xxxvi) No person or entity has the right to require registration of shares of
Common Stock or other securities of the Company (other than the Securities) as a
result of or in connection with the transactions contemplated by this Agreement
or the Registration Rights Agreement, except for persons and entities who have
expressly waived such right or who have been given proper notice and have failed
to exercise such right within the time or times required under the terms and
conditions of such right.

 

(xxxvii) The Company does not own any “margin securities” as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System
(the “Federal Reserve Board”), and none of the proceeds of the sale of the
Securities will be used, directly or indirectly, for the purpose of purchasing
or carrying any margin security, for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause any of the Securities to be
considered a “purpose credit” within the meanings of Regulation T, U or X of the
Federal Reserve Board.

 

(xxxviii) The Company is not a party to any contract, agreement or understanding
with any person that would give rise to a valid claim against the Company or the
Initial Purchasers for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

 

(xxxix) No forward-looking statement (within the meaning of Section 27A of the
1933 Act and Section 21E of the 1934 Act) contained or incorporated by reference
in the Final Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

 

(xl) The Company has not distributed and, prior to the later of (i) the Closing
Time and (ii) the completion of the distribution of the Securities, will not
distribute any written offering material in connection with the offering and
sale of the Securities other than the Preliminary Offering Memorandum and the
Final Offering Memorandum or any amendment thereto.

 

(b) Officer’s Certificates. Any certificate signed by any officer of the Company
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
pursuant to Section 5(d), Section 5(j)(i) or

 

- 9 -



--------------------------------------------------------------------------------

Section 5(k) hereof shall be deemed a representation and warranty by the Company
to each Initial Purchaser as to the matters covered thereby.

 

SECTION 2. Sale and Delivery to Initial Purchaser; Closing.

 

(a) Initial Securities. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to sell to each Initial Purchaser, severally and not jointly, and
each Initial Purchaser, severally and not jointly, agrees to purchase from the
Company, at the Closing Time and at the price set forth in Schedule B, the
aggregate principal amount of Initial Securities set forth in Schedule A
opposite the name of the Initial Purchaser, plus any additional principal amount
of Initial Securities which such Initial Purchaser may become obligated to
purchase pursuant to the provisions of Section 11 hereof.

 

(b) Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company hereby grants an option to the Initial Purchasers, severally
and not jointly, to purchase up to an additional $25,000,000 aggregate principal
amount of Option Securities at the same price per Security set forth in Schedule
B for the Initial Securities, plus accrued interest, if any, from the Closing
Time to the Date of Delivery (as defined below). The option hereby granted will
expire 30 days after the date hereof and may be exercised in whole or in part at
any time (but not more than twice) upon written notice by Merrill Lynch to the
Company setting forth the number of Option Securities as to which the Initial
Purchasers are then exercising the option and the time and date of payment and
delivery for such Option Securities. Any such time and date of delivery (a “Date
of Delivery”) shall be determined by Merrill Lynch, but shall not be earlier
than the second business day after the date of such notice, unless agreed to by
the Company in writing, nor later than seven full business days after the
exercise of said option, nor in any event prior to the Closing Time, as
hereinafter defined. If the option is exercised as to all or any portion of the
Option Securities, each of the Initial Purchasers, acting severally and not
jointly, will purchase that proportion of the total number of Option Securities
then being purchased that the number of Initial Securities set forth in Schedule
A opposite the name of such Initial Purchaser bears to the total number of
Initial Securities.

 

(c) Delivery and Payment. Payment of the purchase price for, and delivery of
certificates for, the Initial Securities shall be made at the office of Latham &
Watkins LLP, 135 Commonwealth Drive, Menlo Park, California 94025, or at such
other place as shall be agreed upon by the Initial Purchasers and the Company,
at 7:00 A.M. (California time) on the third (or fourth, if the pricing occurs
after 4:30 P.M. (Eastern time)) business day after the date hereof (unless
postponed in accordance with the provisions of Section 11), or such other time
not later than ten business days after such date as shall be agreed upon by the
Initial Purchasers and the Company in writing (such time and date of payment and
delivery being herein called the “Closing Time”).

 

In addition, in the event that all or any portion of the Option Securities are
purchased by the Initial Purchasers, payment of the purchase price for, and
delivery of certificates for, such Option Securities shall be made at the
above-mentioned offices, or at such other place as shall be agreed upon in
writing by the Initial Purchasers and the Company, on the Date of Delivery as
specified in the notice from Merrill Lynch to the Company.

 

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Initial Purchasers for the respective accounts of the Initial Purchasers of
certificates for the Securities to be purchased by them. It is understood that
each Initial Purchaser has authorized Merrill Lynch, for its account, to accept
delivery of, receipt for, and make payment of the purchase price for, the
Securities which it has agreed to purchase. Merrill Lynch, individually and not
as representative of the Initial Purchasers, may (but shall not be obligated to)
make

 

- 10 -



--------------------------------------------------------------------------------

payment of the purchase price for the Securities to be purchased by any Initial
Purchaser whose funds have not been received by the Closing Time, but such
payment shall not relieve such Initial Purchaser from its obligations hereunder.

 

Delivery of the Securities shall be made through the facilities of the
Depository Trust Company unless the Initial Purchasers shall otherwise instruct
in writing.

 

(d) Denominations; Registration. Certificates for the Initial Securities and the
Option Securities, if any, shall be in such denominations ($1,000 or integral
multiples thereof) and registered in such names as the Initial Purchasers) may
request in writing at least one full business day before the Closing Time or the
relevant Date of Delivery, as the case may be. The certificates, which may be in
temporary form, for the Initial Securities and the Option Securities, if any,
will be made available for examination and packaging by the Initial Purchasers
in The City of New York not later than 10:00 A.M. (Eastern time) on the business
day prior to the Closing Time or the relevant Date of Delivery, as the case may
be.

 

SECTION 3. Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:

 

(a) The Company will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, during the period referred to in paragraph
(c) below, as many copies of the Final Offering Memorandum and any amendments
and supplements thereto as they may reasonably request.

 

(b) The Company will not amend or supplement the Final Offering Memorandum
without the prior written consent of Merrill Lynch, which consent shall not be
unreasonably withheld; provided, however, that prior to the Closing Time, the
Company will not amend the Final Offering Memorandum to incorporate by reference
any document under the 1934 Act unless, prior to such proposed filing, the
Company has furnished Merrill Lynch with a copy of such document for its review
and Merrill Lynch has not reasonably objected to the filing of such document.
Prior to the Closing Time, the Company will promptly advise Merrill Lynch when
any document filed under the 1934 Act that is incorporated by reference in the
Final Offering Memorandum shall have been filed with the Commission.

 

(c) If at any time prior to the notification by the Initial Purchasers to the
Company of the completion of the sale of the Securities by the Initial
Purchasers, any event occurs as a result of which the Final Offering Memorandum,
as then amended or supplemented, would include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if it should be necessary to amend or supplement the
Final Offering Memorandum to comply with applicable law, the Company promptly
(i) will notify Merrill Lynch of any such event; (ii) subject to the
requirements of paragraph (b) of this Section 3, will prepare an amendment or
supplement that will correct such statement or omission or effect such
compliance; and (iii) will supply any supplemented or amended Final Offering
Memorandum to the several Initial Purchasers and counsel for the Initial
Purchasers without charge in such quantities as they may reasonably request.

 

(d) The Company will arrange, if necessary, for the qualification of the
Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Initial Purchasers may designate and will maintain such
qualifications in effect so long as required for the sale of the Securities;
provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits generally, other
than those arising out of the offering or sale of the Securities, in any
jurisdiction where it is not now so

 

- 11 -



--------------------------------------------------------------------------------

subject. The Company will promptly advise Merrill Lynch of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Securities for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose.

 

(e) Other than pursuant to the Registration Rights Agreement, neither the
Company, nor any of its Affiliates, nor any person acting on its or their behalf
(other than the Initial Purchasers, as to which the Company makes no covenant)
will, directly or indirectly, make offers or sales of any security, or solicit
offers to buy any security, under circumstances that would require the
registration of the Securities under the Act.

 

(f) Other than pursuant to the Registration Rights Agreement, neither the
Company nor any of its Affiliates, nor any person acting on its or their behalf
(other than the Initial Purchasers, as to which the Company makes no covenant)
will engage in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with any offer or sale of the
Securities in the United States.

 

(g) So long as any of the Securities are “restricted securities” within the
meaning of Rule 144(a)(3) under the 1933 Act, the Company will, during any
period in which it is not subject to and in compliance with Section 13 or 15(d)
of the 1934 Act or it is not exempt from such reporting requirements pursuant to
and in compliance with Rule 12g3-2(b) under the 1934 Act, provide to each holder
of such restricted securities and to each prospective purchaser (as designated
by such holder) of such restricted securities, upon the written request of such
holder or prospective purchaser, any information required to be provided by Rule
144A(d)(4) under the Act. This covenant is intended to be for the benefit of the
holders, and the prospective purchasers designated by such holders, from time to
time of such restricted securities.

 

(h) The Company will cooperate with Merrill Lynch and use its reasonable best
efforts to permit the Securities to be eligible for clearance and settlement
through The Depository Trust Company.

 

(i) For a period of 90 days from the date of the Final Offering Memorandum, the
Company will not, directly or indirectly, (i) offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock, or any securities convertible into or
exercisable or exchangeable for Common Stock or (ii) enter into any swap,
option, future, forward or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of the Common Stock, whether any
such transaction described in clause (i) or (ii) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise without
the prior written consent of Merrill Lynch, which shall not be unreasonably
withheld, other than (i) any shares of Common Stock issued upon the conversion
of any convertible notes or debentures (including, without limitation, the
Securities) or convertible preferred stock or the exercise of options, warrants
and rights outstanding on the date of the Final Offering Memorandum, (ii)
options or rights granted or exercised or stock issued and sold under existing
employee stock purchase or option plans or the Company’s stockholder rights plan
or the issuance of any rights thereunder by the Company or (iii) the issuance of
shares of Common Stock issued and sold pursuant to and in accordance with the
Company’s existing common stock purchase agreement with Acqua Wellington North
American Equities Fund, Ltd.

 

(j) The Company will not take, directly or indirectly, any action designed to or
which has constituted or which might reasonably be expected to cause or result
in, under the 1934 Act or otherwise, stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the
Securities.

 

- 12 -



--------------------------------------------------------------------------------

(k) The Company shall not, and shall cause its Affiliates not to, seek the
release of the funds held in the Escrow Account (as defined in the Escrow
Agreement) unless such release is in compliance with the terms of the Indenture
and the Escrow Agreement.

 

(l) The Company shall apply the net proceeds of the offering of the Securities
as described in the “Use of Proceeds” section of the Final Offering Memorandum

 

SECTION 4. Payment of Expenses.

 

(a) Expenses. The Company will pay all expenses incident to the performance of
its obligations under this Agreement, including (i) the preparation, printing,
delivery to the Initial Purchasers and any filing of the Offering Memorandum
(including financial statements and any schedules or exhibits and any document
incorporated therein by reference) and of each amendment or supplement thereto,
(ii) the preparation, printing and delivery to the Initial Purchasers of this
Agreement, the Registration Rights Agreement, any agreement among Initial
Purchasers, the Indenture, the Pledge and Escrow Agreement, to be dated as of
the Closing Time, by and among the Company, the Trustee and Wells Fargo Bank,
National Association, as escrow agent (the “Escrow Agreement”) and such other
documents as may be required in connection with the offering, purchase, sale,
issuance or delivery of the Securities, (iii) the preparation, issuance and
delivery of the certificates for the Securities to the Initial Purchasers,
including any transfer taxes, any stamp or other duties payable upon the sale,
issuance and delivery of the Securities to the Initial Purchasers and any
charges of DTC in connection therewith, (iv) the fees and disbursements of the
Company’s counsel, accountants and other advisors, (v) the qualification of the
Securities under securities laws in accordance with the provisions of Section
3(d) hereof, including filing fees and the reasonable fees and disbursements of
counsel for the Initial Purchasers in connection therewith and in connection
with the preparation of any Blue Sky Survey and any supplement thereto, (vi) the
fees and expenses of the Trustee, including the fees and disbursements of
counsel for the Trustee in connection with the Indenture, the Escrow Agreement
and the Securities, (vii) the costs and expenses of the Company relating to
investor presentations on any “road show” undertaken in connection with the
marketing of the Securities, and (viii) any fees and expenses payable in
connection with the initial and continued designation of the Securities as
PORTAL securities under the PORTAL Market Rules pursuant to NASD Rule 5322. It
is expressly understood that except as provided in this Agreement, the Initial
Purchasers will pay for their own expenses, including the fees of their counsel
and any transfer taxes in connection with the resale of the Securities by them.

 

(b) Termination of Agreement. If this Agreement is terminated by the Initial
Purchasers in accordance with the provisions of Section 5 or Section 10(a)(i)
hereof, the Company shall reimburse the Initial Purchasers for all of their
reasonable out-of-pocket expenses, including the reasonable fees and
disbursements of counsel for the Initial Purchasers.

 

SECTION 5. Conditions of Initial Purchasers’ Obligations. The obligations of the
several Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Company contained in Section 1 hereof or
in certificates of any officer of the Company delivered pursuant to the Section
5(d), Section 5(j)(i) or Section 5(k) hereof, to the performance by the Company
of its covenants and other obligations hereunder, and to the following further
conditions:

 

(a) Opinion of Counsel for Company. At the Closing Time, the Initial Purchasers
shall have received the favorable opinion, dated as of the Closing Time, of
Latham & Watkins, special counsel for the Company, subject to customary and
reasonable qualifications and limitations, to the effect set forth in Exhibit B
hereto.

 

- 13 -



--------------------------------------------------------------------------------

(b) Opinions of General Counsel for Company. At the Closing Time, the Initial
Purchasers shall have received the favorable opinion, dated as of the Closing
Time, of Tricia Borga Suvari, General Counsel for the Company, subject to
customary and reasonable qualifications and limitations, to the effect set forth
in Exhibit C-1 hereto. Additionally, at the Closing Time, the Initial Purchasers
shall have received the favorable opinion, dated as of the Closing Time, of
Tricia Borga Suvari, General Counsel for the Company, subject to customary and
reasonable qualifications and limitations, to the effect set forth in Exhibit
C-2 hereto.

 

(c) Opinion of Counsel for Initial Purchasers. At the Closing Time, the Initial
Purchasers shall have received the favorable opinion, dated as of Closing Time,
of Wilson Sonsini Goodrich & Rosati, Professional Corporation, counsel for the
Initial Purchasers, with respect to such matters as the Initial Purchasers may
reasonably require, and the Company shall have furnished to such counsel such
documents as they reasonably request for the purpose of enabling them to pass
upon such matters.

 

(d) Officers’ Certificate. At the Closing Time, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the Final Offering Memorandum (exclusive of any amendments or supplements
thereto subsequent to the date of this Agreement), any material adverse change
in the condition, financial or otherwise, or in the earnings, business affairs
or business prospects of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business, and the
Initial Purchasers shall have received a certificate of the Chief Executive
Officer of the Company and of the Chief Financial Officer of the Company, dated
as of the Closing Time, to the effect that (i) there has been no such material
adverse change, (ii) the representations and warranties in Section 1 hereof are
true and correct in all material respects, unless qualified by materiality, in
which case in all respects, with the same force and effect as though expressly
made at and as of Closing Time, and (iii) the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
at or prior to Closing Time.

 

(e) Accountant’s Comfort Letter. At the Execution Time, the Initial Purchasers
shall have received from Ernst & Young LLP a letter dated such date, in form and
substance satisfactory to the Initial Purchasers containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
Initial Purchasers with respect to the financial statements and certain
financial information contained in the Offering Memorandum.

 

(f) Bring-down Comfort Letter. At the Closing Time, the Initial Purchasers shall
have received from Ernst & Young LLP a letter, dated as of the Closing Time, to
the effect that they reaffirm the statements made in the letter furnished
pursuant to subsection (e) of this Section, except that the specified date
referred to shall be a date not more than three business days prior to the
Closing Time.

 

(g) PORTAL. At the Closing Time, the Securities shall have been designated for
trading on PORTAL.

 

(h) Lock-Up Agreements. At the date of this Agreement, the Initial Purchasers
shall have received an agreement substantially in the form of Exhibit D hereto
signed by each of the directors and executive officers of the Company.

 

(i) Maintenance of Rating. Since the date of this Agreement, there shall not
have occurred a downgrading in the rating assigned to the Securities or any of
the Company’s other debt securities by any “nationally recognized statistical
rating agency”, as that term is defined by the Commission for purposes of Rule
436(g)(2) under the 1933 Act, and no such securities rating agency shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of the Securities or any of the Company’s
other debt securities.

 

- 14 -



--------------------------------------------------------------------------------

(j) Conditions to Purchase of Option Securities. In the event that the Initial
Purchasers exercises its option provided in Section 2(b) hereof to purchase all
or any portion of the Option Securities, the representations and warranties of
the Company contained herein and the statements in any certificates furnished by
the Company under Section 5(d), Section 5(j)(i) and Section 5(k) shall be true
and correct in all material respects, unless qualified by materiality, in which
case in all respects, as of the Date of Delivery and, at the Date of Delivery,
the Initial Purchasers shall have received:

 

(i) Officers’ Certificate. A certificate, dated the Date of Delivery, of the
Chief Executive Officer of the Company and of the Chief Financial Officer of the
Company confirming that the certificate delivered at the Closing Time pursuant
to Section 5(d) hereof remains true and correct as of such Date of Delivery.

 

(ii) Opinion of Counsel for Company. The favorable opinion of Latham & Watkins
LLP, special counsel for the Company, relating to the Option Securities to be
purchased on the Date of Delivery and otherwise to the same effect as the
opinions required by Section 5(a) hereof.

 

(iii) Opinions of General Counsel for Company. The favorable opinions of Tricia
Borga Suvari, General Counsel for the Company, relating to the Option Securities
to be purchased on the Date of Delivery and otherwise to the same effect as the
opinions required by Section 5(b) hereof.

 

(iv) Opinion of Counsel for the Initial Purchasers. The favorable opinion of
Wilson Sonsini Goodrich & Rosati, Professional Corporation, counsel for the
Initial Purchasers, dated the Date of Delivery, relating to the Option
Securities to be purchased on the Date of Delivery and otherwise to the same
effect as the opinion required by Section 5(c) hereof.

 

(v) Bring-down Comfort Letter. A letter from Ernst & Young LLP, in form and
substance satisfactory to the Initial Purchasers and dated such Date of
Delivery, substantially in the same form and substance as the letter furnished
to the Initial Purchasers pursuant to Section 5(e) hereof, except that the
“specified date” in the letter furnished pursuant to this paragraph shall be a
date not more than five days prior to the Date of Delivery.

 

(vi) No Downgrading. Subsequent to the date of this Agreement, no downgrading
shall have occurred in the rating accorded the Securities or of any of the
Company’s other debt securities by any “nationally recognized statistical rating
organization”, as that term is defined by the Commission for purposes of Rule
436(g)(2) under the 1933 Act, and no such organization shall have publicly
announced that it has under surveillance or review its ratings of any of the
Company’s debt securities.

 

(k) Additional Documents. At Closing Time and at each Date of Delivery, counsel
for the Initial Purchasers shall have been furnished with such documents and
opinions as they may reasonably require for the purpose of enabling them to pass
upon the issuance and sale of the Securities as herein contemplated, or in order
to evidence the accuracy of any of the representations or warranties, or the
fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Securities
as herein contemplated shall be reasonably satisfactory in form and substance to
the Initial Purchasers and counsel for the Initial Purchasers.

 

(l) Termination of Agreement. If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Option Securities, on a Date
of Delivery which is after the Closing Time, the obligations of the several
Initial Purchasers to purchase the relevant Option Securities, may be terminated
by the Initial

 

- 15 -



--------------------------------------------------------------------------------

Purchasers by notice to the Company at any time at or prior to the Closing Time
or such Date of Delivery, as the case may be, and such termination shall be
without liability of any party to any other party except as provided in Section
4 and except that Sections 1, 7, 8 and 9 shall survive any such termination and
remain in full force and effect.

 

SECTION 6. Subsequent Offers and Resales of the Securities.

 

(a) Offer and Sale Procedures. Each of the Initial Purchasers and the Company
hereby establish and agree to observe the following procedures in connection
with the offer and sale of the Securities:

 

(i) Offers and Sales. Offers and sales of the Securities shall be made to such
persons and in such manner as is contemplated by the Offering Memorandum.

 

(ii) No General Solicitation. No general solicitation or general advertising
(within the meaning of Rule 502(c) under the 1933 Act) will be used in the
United States in connection with the offering or sale of the Securities.

 

(iii) Purchases by Non-Bank Fiduciaries. In the case of a non-bank Subsequent
Purchaser of a Security acting as a fiduciary for one or more third parties,
each third party shall, in the judgment of the applicable Initial Purchaser, be
an Institutional Accredited Investor or a “qualified institutional buyer” within
the meaning of Rule 144A under the 1933 Act (a “Qualified Institutional Buyer”).

 

(iv) Subsequent Purchaser Notification. Each Initial Purchaser will take
reasonable steps to inform, and cause each of its Affiliates to take reasonable
steps to inform, persons acquiring Securities from such Initial Purchaser or
affiliate, as the case may be, in the United States that the Securities (A) have
not been and will not be registered under the 1933 Act, (B) are being sold to
them without registration under the 1933 Act in reliance on Rule 144A, and (C)
may not be offered, sold or otherwise transferred except (1) to the Company, (2)
outside the United States in accordance with Regulation S, or (3) inside the
United States in accordance with (x) Rule 144A to a person whom the seller
reasonably believes is a Qualified Institutional Buyer that is purchasing such
Securities for its own account or for the account of a Qualified Institutional
Buyer to whom notice is given that the offer, sale or transfer is being made in
reliance on Rule 144A or (y) pursuant to another available exemption from
registration under the 1933 Act.

 

(v) Minimum Principal Amount. No sale of the Securities to any one Subsequent
Purchaser will be for less than U.S. $1,000 principal amount and no Security
will be issued in a smaller principal amount. If the Subsequent Purchaser is a
non-bank fiduciary acting on behalf of others, each person for whom it is acting
must purchase at least U.S. $1,000 principal amount of the Securities.

 

(vi) Restrictions on Transfer. The transfer restrictions and the other
provisions set forth in the Indenture and the Offering Memorandum under the
heading “Notice to Investors”, including the legend required thereby, shall
apply to the Securities and the Common Stock issuable upon conversion of the
Securities except as otherwise agreed by the Company and the Initial Purchasers.
Following the sale of the Securities by the Initial Purchasers to each
Subsequent Purchaser pursuant to the terms hereof, the Initial Purchasers shall
not be liable or responsible to the Company for any losses, damages or
liabilities suffered or incurred by the Company, including any losses, damages
or liabilities under the 1933 Act, arising from or relating to any resale or
transfer of any Security or the Common Stock issuable upon conversion of the
Securities by any Subsequent Purchaser or transferee thereof.

 

- 16 -



--------------------------------------------------------------------------------

(b) Covenants of the Company. The Company covenants with each Initial Purchaser
as follows:

 

(i) Integration. The Company agrees that it will not and will cause its
Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the 1933 Act, such offer or sale would render
invalid (for the purpose of (i) the sale of the offered Securities by the
Company to the Initial Purchasers, (ii) the resale of the offered Securities by
the Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
offered Securities by such Subsequent Purchasers to others) the exemption from
the registration requirements of the 1933 Act provided by Section 4(2) thereof
or by Rule 144A thereunder or otherwise.

 

(ii) Rule 144A Information. The Company agrees that, in order to render the
offered Securities eligible for resale pursuant to Rule 144A under the 1933 Act,
while any of the offered Securities remain outstanding, it will make available,
upon request, to any holder of offered Securities or prospective purchasers of
Securities the information specified in Rule 144A(d)(4), unless the Company
furnishes information to the Commission pursuant to Section 13 or 15(d) of the
1934 Act.

 

(iii) Restriction on Repurchases. Until the expiration of two years after the
original issuance of the offered Securities, the Company will not, and will
cause its Affiliates not to, resell any offered Securities which are “restricted
securities” (as such term is defined under Rule 144(a)(3) under the 1933 Act),
whether as beneficial owner or otherwise (except as agent acting as a securities
broker on behalf of and for the account of customers in the ordinary course of
business in unsolicited broker’s transactions).

 

(c) Initial Purchase Representations and Warranties. Each Initial Purchaser,
severally and not jointly, represents and warrants to and agrees with the
Company as follows:

 

(i) It has not offered or sold, and will not offer or sell, any Securities
except to those it reasonably believes to be qualified institutional buyers (as
defined in Rule 144A under the 1933 Act) and that, in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
such Securities is aware that such sale is being made in reliance on Rule 144A.

 

(ii) Neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States.

 

(iii) It is a “qualified institutional buyer” within the meaning of Rule 144A
under the Act.

 

(iv) Such Initial Purchaser will take reasonable steps to inform, and cause each
of its Affiliates to take reasonable steps to inform persons acquiring
Securities from such Initial Purchaser or Affiliate, as the case may be, in the
United States that (i) the offering and sale of the Securities have not been and
will not be registered under the 1933 Act, (ii) the Securities are being sold to
them without registration under the Act in reliance on Rule 144A and (iii) the
Securities may not be offered, sold or otherwise transferred except (A) to the
Company, (B) pursuant to a registration statement that has been declared
effective under the 1933 Act, or (C) in accordance with (1) Rule 144A to a
person whom the seller reasonably believes is a

 

- 17 -



--------------------------------------------------------------------------------

qualified institutional buyer that is purchasing such Securities for its own
account or for the account of a qualified institutional buyer to whom notice is
given that the offer, sale or transfer is being made in reliance on Rule 144A or
(2) pursuant to another available exemption from registration under the 1933
Act.

 

(v) The transfer restrictions and the other provisions set forth in the Final
Offering Memorandum under the heading “Notice to Investors,” including the
legend required thereby, shall apply to the Securities except as otherwise
agreed by the Company and the Initial Purchasers.

 

SECTION 7. Indemnification.

 

(a) Indemnification of Initial Purchasers. The Company agrees to indemnify and
hold harmless each Initial Purchaser, its Affiliates, its selling agents and
each person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:

 

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in any Preliminary Offering Memorandum or the Final
Offering Memorandum (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 7(d) below) any such settlement is effected
with the written consent of the Company; and

 

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by Merrill Lynch), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Initial Purchaser through Merrill Lynch expressly for use in the Offering
Memorandum, provided, further, that this indemnity agreement with respect to any
Preliminary Offering Memorandum shall not inure to the benefit of any Initial
Purchaser from whom the person asserting any such loss, liability, claim, damage
or expense purchased Securities, or any person controlling such Initial
Purchaser, if a copy of the Final Offering Memorandum (as then amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) was not sent or given by or on behalf of such Initial Purchaser to such
person, if required by law so to have been delivered, at or prior to the written
confirmation of the sale of the Securities to such person, and if the Final
Offering Memorandum (as so amended or supplemented) would have cured the defect
giving rise to such loss, liability, claims, damage or expense unless such
failure is the result of noncompliance by the Company with Section 3(a) hereof.

 

- 18 -



--------------------------------------------------------------------------------

(b) Indemnification of Company. Each Initial Purchaser severally agrees to
indemnify and hold harmless the Company, its Affiliates and each person, if any,
who controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a) of this
Section, as incurred, but only with respect to untrue statements or omissions,
or alleged untrue statements or omissions, made in the Offering Memorandum in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through Merrill Lynch expressly for use in the
Offering Memorandum.

 

(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 7(a) above,
counsel to the indemnified parties shall be selected by Merrill Lynch, and, in
the case of parties indemnified pursuant to Section 7(b) above, counsel to the
indemnified parties shall be selected by the Company. An indemnifying party may
participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party. In
no event shall the indemnifying parties be liable for fees and expenses of more
than one counsel (in addition to any local counsel) separate from their own
counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 7 or Section
8 hereof (whether or not the indemnified parties are actual or potential parties
thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

(d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested in writing an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 7(a)(ii) effected without its written consent if
(i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

 

SECTION 8. Contribution. If the indemnification provided for in Section 7 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Initial Purchasers on the other hand from the offering of the
Securities pursuant to this Agreement or, (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company on the one hand and of the
Initial Purchasers

 

- 19 -



--------------------------------------------------------------------------------

on the other hand in connection with the statements or omissions which resulted
in such losses, liabilities, claims, damages or expenses, as well as any other
relevant equitable considerations.

 

The relative benefits received by the Company on the one hand and the Initial
Purchasers on the other hand in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company
and the total underwriting discount received by the Initial Purchasers, bear to
the aggregate initial offering price of the Securities.

 

The relative fault of the Company on the one hand and the Initial Purchasers on
the other hand shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased and sold by it hereunder exceeds the
amount of any damages which such Initial Purchaser has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 8, each person, if any, who controls an Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and each Initial Purchaser’s Affiliates and selling agents shall have
the same rights to contribution as such Initial Purchaser, and each person, if
any, who controls the Company within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act and each of the Company’s Affiliates shall have
the same rights to contribution as the Company. The Initial Purchasers’
respective obligations to contribute pursuant to this Section are several in
proportion to the principal amount of Securities set forth opposite their
respective names in Schedule A hereto and not joint.

 

SECTION 9. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company submitted pursuant to Section 5(d),
Section 5(j)(i) and Section 5(k) hereto shall remain operative and in full force
and effect, regardless of (i) any investigation made by or on behalf of any
Initial Purchaser or its Affiliates or selling agents, any person controlling
any Initial Purchaser, its officers or directors or any person controlling the
Company and (ii) delivery of and payment for the Securities.

 

- 20 -



--------------------------------------------------------------------------------

SECTION 10. Termination of Agreement.

 

(a) Termination; General. The Initial Purchasers may terminate this Agreement,
by notice to the Company, at any time at or prior to the Closing Time (i) if
there has been, since the time of execution of this Agreement or since the
respective dates as of which information is given in the Final Offering
Memorandum (exclusive of any amendments or supplements thereto subsequent to the
date of this Agreement), any material adverse change in the condition, financial
or otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, or (ii) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of Merrill Lynch, impracticable or inadvisable to market the Securities
or to enforce contracts for the sale of the Securities, or (iii) if trading in
any securities of the Company has been suspended or materially limited by the
Commission or the NASDAQ System, or if trading generally on the New York Stock
Exchange or in the NASDAQ National Market has been suspended or materially
limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by such system
or by order of the Commission, the National Association of Securities Dealers,
Inc. or any other governmental authority, or (iv) a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, or (v) if a banking moratorium has been declared by either
Federal or New York authorities.

 

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 1, 7, 8 and 9
shall survive such termination and remain in full force and effect.

 

SECTION 11. Default by One or More of the Initial Purchasers. If one or more of
the Initial Purchasers shall fail at the Closing Time to purchase the Securities
which it or they are obligated to purchase under this Agreement (the “Defaulted
Securities”), the Representatives shall have the right, within 24 hours
thereafter, to make arrangements for one or more of the non-defaulting Initial
Purchasers, or any other initial purchasers, to purchase all, but not less than
all, of the Defaulted Securities in such amounts as may be agreed upon and upon
the terms herein set forth; if, however, the Representatives shall not have
completed such arrangements within such 24-hour period, then:

 

(a) if the number of Defaulted Securities does not exceed 10% of the aggregate
principal amount of the Securities to be purchased hereunder, each of the
non-defaulting Initial Purchasers shall be obligated, severally and not jointly,
to purchase the full amount thereof in the proportions that their respective
underwriting obligations hereunder bear to the underwriting obligations of all
non-defaulting Initial Purchasers, or

 

(b) if the number of Defaulted Securities exceeds 10% of the aggregate principal
amount of the Securities to be purchased hereunder, this Agreement shall
terminate without liability on the part of any non-defaulting Initial Purchaser.

 

No action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

 

In the event of any such default which does not result in a termination of this
Agreement, either the Representatives or the Company shall have the right to
postpone the Closing Time for a period not exceeding seven days in order to
effect any required changes in the Offering Memorandum or in any

 

- 21 -



--------------------------------------------------------------------------------

other documents or arrangements. As used herein, the term “Initial Purchaser”
includes any person substituted for an Initial Purchaser under this Section.

 

SECTION 12. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Initial Purchasers shall
be directed to c/o Merrill Lynch at 4 World Financial Center, New York, New York
10080 and 101 California Street, Suite 1420, San Francisco California 94111,
attention of Investment Banking Counsel; notices to the Company shall be
directed to it at 3172 Porter Drive, Palo Alto, California 94304, attention of
General Counsel.

 

SECTION 13. Parties. This Agreement shall inure to the benefit of and be binding
upon the Initial Purchasers and the Company and their respective successors.
Nothing expressed or mentioned in this Agreement is intended or shall be
construed to give any person, firm or corporation, other than the Initial
Purchasers and the Company and their respective successors and the controlling
persons and officers and directors referred to in Sections 7 and 8 and their
heirs and legal representatives, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision herein contained. This
Agreement and all conditions and provisions hereof are intended to be for the
sole and exclusive benefit of the Initial Purchasers and the Company and their
respective successors, and said controlling persons and officers and directors
and their heirs and legal representatives, and for the benefit of no other
person, firm or corporation. No purchaser of Securities from any Initial
Purchaser shall be deemed to be a successor by reason merely of such purchase.

 

SECTION 14. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAWS.

 

SECTION 15. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

 

SECTION 16. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

SECTION 17. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

 

[signature page immediately follows]

 

- 22 -



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Initial Purchasers and the Company in accordance with its terms.

 

Very truly yours,

CV THERAPEUTICS, INC.

By:

       

Name:

   

Title:

 

CONFIRMED AND ACCEPTED,

  as of the date first above written:

MERRILL LYNCH & CO.

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

CITIGROUP GLOBAL MARKETS INC.

DEUTSCHE BANK SECURITIES INC.

FIRST ALBANY CAPITAL INC.

J.P. MORGAN SECURITIES INC.

NEEDHAM & COMPANY, INC.

PIPER JAFFRAY & CO.

SG COWEN & CO., LLC

By:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By:

   

Authorized Signatory

For themselves and the Initial Purchasers named in Schedule A hereto.

 



--------------------------------------------------------------------------------

SCHEDULE A

 

Name of Initial Purchaser

--------------------------------------------------------------------------------

   Principal
Amount of
Securities


--------------------------------------------------------------------------------

Merrill Lynch Pierce, Fenner & Smith Incorporated

   $ 81,250,000

Citigroup Global Markets Inc.

   $ 6,250,000

Deutsche Bank Securities Inc.

   $ 6,250,000

First Albany Capital Inc.

   $ 6,250,000

J.P. Morgan Securities Inc.

   $ 6,250,000

Needham & Company, Inc.

   $ 6,250,000

Piper Jaffray & Co.

   $ 6,250,000

SG Cowen & Co., LLC

   $ 6,250,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 125,000,000

 

Sch C-1



--------------------------------------------------------------------------------

SCHEDULE B

 

CV THERAPEUTICS, INC.

 

$125,000,000

2¾% Senior Subordinated Convertible Notes due 2012

 

1. The initial offering price to the public of the Securities shall be 100% of
the principal amount thereof, plus accrued interest, if any, from the date of
issuance.

 

2. The purchase price to be paid by the Initial Purchasers for the Securities
shall be 97% of the principal amount thereof.

 

3. The interest rate on the Securities shall be 2¾% per annum.

 

4. The notes will mature on May 16, 2012.

 

5. The Notes are convertible, at the option of the holder, at any time on or
prior to maturity into shares of Common Stock at a conversion rate of 56.5475
shares per $1,000 principal amount of Securities (equivalent to a conversion
price of approximately $17.68 per share) subject to adjustment.

 

- 2 -



--------------------------------------------------------------------------------

Exhibit A

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

A-1



--------------------------------------------------------------------------------

Exhibit B

 

FORM OF OPINION OF COMPANY’S COUNSEL

TO BE DELIVERED PURSUANT TO

SECTION 5(a)

 

1. The Company is a corporation under the DGCL, with corporate power and
authority to own its properties and to conduct its business as described in the
Final Offering Memorandum. Based on certificates from public officials, we
confirm that the Company is validly existing and in good standing under the laws
of the State of Delaware and is qualified to do business in the State of
California.

 

2. The Purchase Agreement has been duly authorized by all necessary corporate
action on the part of the Company, and the Purchase Agreement has been duly
executed and delivered by the Company.

 

3. The Indenture has been duly authorized by all necessary corporate action of
the Company, and the Indenture has been duly executed and delivered by the
Company and is the legally valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.

 

4. The Notes have been duly authorized by all necessary corporate action of the
Company and, when executed, issued and authenticated in accordance with the
terms of the Indenture and delivered to and paid for by you in accordance with
the terms of the Purchase Agreement, will be the legally valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms.

 

5. The Shares have been duly authorized by all necessary corporate action of the
Company and the Shares, if any, issued upon due conversion of the Notes in
accordance with the terms of the Notes and the Indenture would, if issued today,
be validly issued, fully paid and nonassessable and free of preemptive rights
arising under the Company’s certificate of incorporation, bylaws or the DGCL.

 

6. The Registration Rights Agreement has been duly authorized by all necessary
corporate action of the Company, and the Registration Rights Agreement has been
duly executed and delivered by the Company and is the legally valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms.

 

7. The Escrow Agreement has been duly authorized by all necessary corporate
action of the Company, and the Escrow Agreement has been duly executed and
delivered by the Company and is the legally valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms.

 

8. The execution and delivery of the Purchase Agreement, the Indenture, the
Registration Rights Agreement and the Escrow Agreement, and the issuance and
sale of the Notes by the Company pursuant to the Purchase Agreement on the date
hereof do not:

 

(i) violate the Company’s certificate of incorporation or bylaws;

 

(ii) violate the DGCL or any federal or California statute, rule or regulation
applicable to the Company; or

 

(iii) require any consents, approvals or authorizations to be obtained by the
Company, or any registrations, declarations or filings to be made by the
Company, in each case, under the DGCL or any federal or California statute, rule
or regulation applicable to the Company, except such as may be required

 

B-1



--------------------------------------------------------------------------------

under state securities laws in connection with the purchase and distribution of
the Notes by the Initial Purchasers.

 

9. Assuming that the representations, warranties and agreements of the Initial
Purchasers contained in the Purchase Agreement are accurate and have been
complied with, no registration of the Notes under the Securities Act of 1933, as
amended (the “Securities Act”), and no qualification of the Indenture under the
Trust Indenture Act of 1939, as amended, is required for the purchase of the
Notes by you or the initial resale of the Notes by you to “qualified
institutional buyers” (as such term is defined under Rule 144A under the
Securities Act), in the manner contemplated by the Purchase Agreement and the
Final Offering Memorandum. We express no opinion, however, as to when or under
what circumstances any Notes initially sold by you may be reoffered or resold.

 

10. The statements in the Final Offering Memorandum under the captions
“Description of Notes” and “Description of Capital Stock,” insofar as they
purport to constitute a summary of the legal matters or documents referred to
therein, are accurate in all material respects.

 

11. The statements in the Final Offering Memorandum under the caption “Certain
U.S. Federal Income Tax Considerations,” insofar as they purport to summarize
certain provisions of the statutes and regulations referred to therein, are
accurate summaries in all material respects.

 

12. With your consent based solely on a certificate of an officer of the Company
as to factual matters, the Company is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

The primary purpose of our professional engagement was not to establish or
confirm factual matters or financial or quantitative information. Therefore, we
are not passing upon and do not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Final Offering
Memorandum (except to the extent expressly set forth in the numbered paragraph
10 of our opinion letter to you of even date), and have not made an independent
check or verification thereof (except as aforesaid). However, in the course of
acting as counsel to the Company in connection with the preparation by the
Company of the Final Offering Memorandum, we reviewed the Final Offering
Memorandum, and participated in conferences and telephone conversations with
officers and other representatives of the Company, the independent public
accountants for the Company, your representatives, and your counsel, during
which conferences and conversations the contents of the Final Offering
Memorandum and related matters were discussed. We also reviewed and relied upon
certain corporate records and documents and oral and written statements of
officers and other representatives of the Company and others as to the existence
and consequence of certain factual and other matters.

 

Based on our participation, review and reliance as described above, we advise
you that no facts came to our attention that caused us to believe that the Final
Offering Memorandum, as of its date or as of the date hereof, contained or
contains an untrue statement of a material fact or omitted or omits to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; it being understood
that we express no belief with respect to the financial statements, schedules,
or other financial data included or incorporated by reference in, or omitted
from, the Final Offering Memorandum.

 

B-2



--------------------------------------------------------------------------------

Exhibit C-1

 

FORM OF OPINION OF GENERAL COUNSEL FOR THE COMPANY

TO BE DELIVERED PURSUANT TO

SECTION 5(b)

 

1. The issuance and sale of the Securities by the Company pursuant to the
Purchase Agreement will not result in the breach of or any default under any
indentures, notes, loan agreements, mortgages, deeds of trust, security
agreements and other written agreements and instruments creating, evidencing or
securing indebtedness of the Company for borrowed money that are listed as
exhibits to the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2003 or the Company’s Quarterly Report on Form 10-Q for the fiscal
quarter ended March 31, 2004 (collectively, the “Material Agreements”).

 

2. To the best of my knowledge, the Company (i) is not in violation of its
certificate of incorporation or bylaws, (ii) is not in default, and no event has
occurred, which, with notice or lapse of time or both, would constitute a
default, in the due performance or observance of any term, covenant or condition
contained in any of the Material Agreements, and (iii) is not in violation of
any law, ordinance, governmental rule, regulation or court decree to which it or
its property or assets may be subject and has obtained such licenses, permits,
certificates, franchises or other governmental authorizations or permits
necessary to the ownership of its property or to the conduct of its business,
except, in the case of clauses (ii) and (iii), for those defaults, violations or
failures which, either individually or in the aggregate, would not have a
material adverse effect on the condition (financial or otherwise), results of
operations, business or prospects of the Company.

 

3. To the best of my knowledge, there are no legal or governmental proceedings
involving the Company required to be described in the Final Offering Memorandum
that are not described as required.

 

4. The statements in or incorporated by reference in the Final Offering
Memorandum, insofar as such statements purport to describe or summarize
applicable provisions of the Federal Food, Drug, and Cosmetic Act and the
regulations promulgated thereunder, are accurate and complete in all material
respects and fairly present the information set forth therein.

 

5. The Company has obtained such licenses, permits, approvals, and
authorizations required by the FDA that are necessary for the conduct of the
business of the Company as it is currently conducted and described in the Final
Offering Memorandum and to my knowledge such authorizations are in effect.

 

6. I am not aware of any lawsuit or regulatory proceeding, pending or
threatened, brought by or before the FDA, in which the Company is or would be
the defendant or respondent, nor am I aware of any adverse judgment, decree or
order currently in effect that has been issued by the FDA against the Company.

 

7. Nothing has come to my attention that causes me to believe that the Final
Offering Memorandum, as of its date, contained an untrue statement of material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, or at the Closing Time,
contained an untrue statement of material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

C-1-1



--------------------------------------------------------------------------------

Exhibit C-2

 

FORM OF OPINION OF COMPANY’S GENERAL COUNSEL

TO BE DELIVERED PURSUANT TO

SECTION 5(b)

 

1. I represent the Company in certain matters as its general counsel, which
includes general oversight relating to intellectual property, including patents,
trade secrets and certain trademark matters, related to the Company’s products
under development as described in the Final Offering Memorandum and the
Company’s Annual Report on Form 10-K filed with the Securities and Exchange
Commission on March 12, 2004 (the “Annual Report”). The opinions I express below
are subject to the following exceptions, qualifications, limitations, and
assumptions:

 

  a. Whenever the expression “to my knowledge” or “I am not aware” or “I have no
reason to believe” is used herein in connection with any matter, such phrases
mean that during the course of my representation of the Company as its general
counsel, no information or facts have come to my attention to indicate anything
contrary to what is stated herein. I have not, however, unless otherwise
specifically indicated, undertaken any independent investigation to determine
the existence or absence of such facts, and no inference as to my knowledge of
the existence of such facts should be drawn from the fact of my representation
of the Company in this or other instances.

 

  b. The opinions set forth below are based upon my being a member of the bar of
the State of California and not being registered to practice before the United
States Patent and Trademark Office and I make no representation as to the law of
any jurisdiction other than the federal laws of the United States of America,
the General Corporation Law of the State of Delaware and the laws of the State
of California. In addition, my opinion is rendered solely for your benefit in
connection with the noted transaction contemplated by you and the Company, and
may not be disclosed or relied on by any other person or entity, or for any
other purpose, without my prior written consent.

 

  c. I have not and do not participate directly in the preparation and
prosecution of the Company Patents or the Company Applications as defined below
and, consequently, I am relying on factual matters and representations made to
me by the Company in the ordinary course of business as the Company’s general
counsel.

 

Based upon and subject to the foregoing, I am of the opinion that:

 

2. I am familiar with the technology and products used by the Company in its
business and the manner of its use and have read the portions of the Final
Offering Memorandum and the entitled “Risk Factors – If we are unable to
effectively protect our intellectual property, we may be unable to complete
development of any products and we may be put at a competitive disadvantage; and
if we are involved in an intellectual property rights dispute, we may not
prevail and may be subject to significant liabilities or required to license
rights from a third party, or cease one or more product programs.” and the
portions of the Annual Report on Form 10-K for the fiscal year ended December
31, 2003 entitled “Business – Patents and Proprietary Technology” (collectively,
the “Intellectual Property Discussion”).

 

C-2-1



--------------------------------------------------------------------------------

3. To my knowledge, disclosures in the Intellectual Property Discussion relating
to patent applications filed in the United States and outside the United States
related to the Company’s technology and products (the “CVT Applications”) and
issued and allowed patents related to the Company’s technology and products (the
“CVT Patents”) and including those patent applications licensed to the Company
(the “Licensed Applications”) and the patents licensed to the Company (the
“Licensed Patents”), (the CVT Applications and the Licensed Applications are
referred to collectively herein as the “Company Applications,” and the CVT
Patents and the Licensed Patents are referred to collectively herein as the
“Company Patents”), to the extent so disclosed, are accurate and fairly
summarize the legal matters, documents and proceedings relating thereto.

 

4. I am not aware of any valid United States or foreign patent, that is or would
be infringed by the activities of the Company in the manufacture, use or sale of
any presently proposed product, the technologies employed by the Company or the
method of their use in any presently proposed product, each as described in the
Final Offering Memorandum and as such are related to the Company’s technology
and products.

 

5. To my knowledge, the Company Applications have been reasonably prepared and
filed, and are being reasonably pursued by the Company, and the inventions
described in the Company Applications are owned by, assigned or licensed to the
Company.

 

6. To my knowledge, other than the Licensed Applications and the Licensed
Patents, no other entity or individual has any right or claim in any of the
Company Patents, the Company Applications, or any patent to be issued therefrom,
and each of the Company Applications discloses potentially patentable subject
matter.

 

7. I am not aware of any pending or threatened claim, suit, judicial or
governmental proceedings relating to the Company Patents or the Company
Applications or the subject matter therein. I am not aware of any rights of
third parties to any of the Company Patents or the Company Applications which
could reasonably be expected to materially affect the ability of the Company to
conduct its business as described in the Final Offering Memorandum, including
the commercialization of its products currently under development.

 

8. I have no reason to believe that the information contained in the
Intellectual Property Discussion, as of the date of the Final Offering
Memorandum, contained any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading or that, at the Closing Date, the information
contained in the Intellectual Property Discussion contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

C-2-2



--------------------------------------------------------------------------------

Exhibit D

 

LOCK-UP AGREEMENT

 

May 12, 2004

 

MERRILL LYNCH & CO.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

c/o Merrill Lynch & Co.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

4 World Financial Center

New York, New York 10080

Re: CV Therapeutics, Inc. - Senior Subordinated Convertible Note Offering

 

Ladies and Gentlemen:

 

The undersigned understands that you, as Representative of the Initial
Purchasers, propose to enter into a Purchase Agreement (the “Purchase
Agreement”) with CV Therapeutics, Inc., a Delaware corporation (the “Company”),
providing for the offering (the “Offering”) by the Initial Purchasers to be
named in Schedule A to the Purchase Agreement (the “Initial Purchasers”), of
Senior Subordinated Convertible Notes due 2012 (the “Securities”) convertible
into common stock, par value $.001 per share (the “Common Stock”) of the
Company. Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Purchase Agreement.

 

In consideration of the Initial Purchasers’ agreement to purchase the
Securities, and for other good and valuable consideration receipt of which is
hereby acknowledged, the undersigned hereby agrees that, without the prior
written consent of Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”) on behalf of the Initial Purchasers, which shall
not be unreasonably withheld, the undersigned will not, during the period ending
90 days after the date of the final offering memorandum relating to the Offering
(the “Final Offering Memorandum”), (1) offer, pledge, announce the intention to
sell, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
or otherwise transfer or dispose of, directly or indirectly, any shares of
Common Stock of the Company or any securities convertible into or exercisable or
exchangeable for Common Stock (including, but not limited to, Common Stock which
may be deemed to be beneficially owned by the undersigned in accordance with the
rules and regulations of the Securities and Exchange Commission and securities
which may be issued upon exercise of a stock option or warrant) other than as a
bona fide gift or bona fide gifts, provided, however, that the recipient of such
bona fide gift or bona fide gifts shall execute a copy of and be bound by the
terms of, this Agreement, or (2) enter into any swap, option, future, forward or
other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock, including, but not limited to,
any security convertible into or exercisable or exchangeable for Common Stock,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise. In addition, the undersigned agrees that, without the prior written
consent of Merrill Lynch on behalf of the Initial Purchasers, which shall not be
unreasonably withheld, it will not, during the period ending 90 days after the
date of the Final Offering Memorandum, make any demand for or exercise any right
with respect to, the registration of any shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock.

 

D-1



--------------------------------------------------------------------------------

The foregoing paragraph shall not apply to the sale or other transfer of up to
an aggregate of 300,000 shares of Common Stock held by executive officers and
directors of the Company signing a lock-up agreement in connection with the
Offering, the allocation of such shares among such executive officers and
directors to be determined by the Company in its sole discretion.

 

In furtherance of the foregoing, the Company and any duly appointed transfer
agent for the registration or transfer of the securities described herein are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Lock-Up Agreement. The
undersigned hereby represents and warrants that the undersigned has full power
and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

 

The undersigned understands that, if the Purchase Agreement (a) shall not have
been entered into on or prior to May 31, 2004 or (b) (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Securities to be sold thereunder, this Lock-Up
Agreement shall terminate and be of no further force or effect, and the
undersigned shall be released from all obligations under this Lock-Up Agreement.
The undersigned understands that the Initial Purchasers propose to enter into
the Purchase Agreement and to proceed with the Offering in reliance upon this
Lock-Up Agreement.

 

D-2



--------------------------------------------------------------------------------

THIS LOCK-UP AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

Very truly yours, By:        

Name:

   

Title:

 

Accepted as of the date first above written:

MERRILL LYNCH & CO.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By:  

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By:        

Authorized Signatory

 

D-3